

116 HR 7591 IH: Fostering Healthy Transitions into Adulthood Act of 2020
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7591IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo support the health and well-being of current and former foster care youth transitioning into adulthood.1.Short titleThis Act may be cited as the Fostering Healthy Transitions into Adulthood Act of 2020.2.PurposeThe purpose of this Act is to foster healthy adult outcomes for current and former foster care youth aging out of the foster care system and transitioning into adulthood. This Act also strengthens the direct responsibility of the Federal Government for foster care youth transitioning out of care.3.FindingsCongress finds the following:(1)Nearly 25,000 foster youth become too old to receive foster care assistance and benefits—or age out—every year.(2)Youth aging out of foster care and transitioning to independent living require considerable support from local, State, and Federal Government to ensure a smooth transition into healthy, independent adulthood.(3)Foster youth are more likely to have been exposed to childhood and adolescent trauma, subjected to multiple chronic health challenges, and diagnosed with poorer mental and physical health outcomes than their peers. Additionally, foster youth are more vulnerable to suffer from persistent anxiety, depression, posttraumatic stress disorder, and other severe challenges to their health.(4)As a result, youth aging out of foster care experience tremendous difficulty in completing education, obtaining gainful employment, accessing and receiving basic health care, maintaining stable housing, and avoiding the criminal justice system.(5)Studies indicate that more than 80 percent of foster youth transitioning into adulthood are unable to support themselves financially.(6)Only 4 percent of youth aging out of foster care earn a college degree by age 26, as compared to 36 percent of individuals who never experience foster care.(7)On average, youth aging out of foster care earn approximately half the income of their similarly educated peers and are employed at significantly lower rates.(8)Accordingly, individuals transitioning out of foster care are often linked with homelessness and housing instability. One national study estimated that approximately 66 percent of former foster youth experience a homeless episode within 6 months after transitioning out of care.(9)Moreover, youth aging out of foster care are less likely to seek health and mental care services that are often desperately needed.(10)Nearly 60 percent of young men who have aged out of foster care and of emancipated young men have been convicted of a crime.4.Modifications to Federal foster care reimbursement program(a)Expansion of age of eligibility(1)In generalSection 475(8) of the Social Security Act (42 U.S.C. 675(8)) is amended to read as follows:(8)The term child means—(A)an individual who has not attained 18 years of age; and(B)an individual who has attained 18 years of age but has not attained 21 years of age, but only in the case of an individual—(i)who is in foster care under the responsibility of the State;(ii)with respect to whom an adoption assistance agreement is in effect under section 473 if the child had attained 16 years of age before the agreement became effective; or(iii)with respect to whom a kinship guardianship assistance agreement is in effect under section 473(d) if the child had attained 16 years of age before the agreement became effective..(2)Conforming amendmentsPart E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended—(A)by amending section 473(a)(4)(A)(i) of such Act (42 U.S.C. 673(a)(4)(A)(i)) to read as follows:(i)who has attained 21 years of age;;(B)in section 471(a)(9)(C)(i)(I) of such Act (42 U.S.C. 671(a)(9)(C)(i)(I)), by striking 18 years of age or such older age as the State has elected under section 475(8) of this Act and inserting 21 years of age;(C)in section 472(c)(2) of such Act (42 U.S.C. 672(c)(2)), by striking 18 and inserting 21; and(D)in section 475(5)(I) of such Act (42 U.S.C. 675(5)(I)), by striking 18 years of age or such greater age as the State has elected under paragraph (8) and inserting 21 years of age. (b)Placement and interaction of siblings in foster careSection 471(a)(31) of the Social Security Act (42 U.S.C. 671(a)(31)) is amended—(1)in the matter preceding subparagraph (A), by striking reasonable and inserting all available; and(2)by striking subparagraph (B) and inserting the following:(B)in the case of siblings removed from their home who are not so jointly placed—(i)to place each such sibling at a distance that is in close proximity to the placement location of, and permits frequent, in-person contact with, all other siblings; and(ii)to provide for frequent visitation or other ongoing interaction between the siblings, including by making available to each such sibling at all times detailed up-to-date contact information for each other sibling who is or has previously been in foster care in the State,unless the State documents that such placement or interaction would be contrary to the safety or well-being of any of the siblings; and (C)to provide adults who were formerly in foster care and removed from their homes with assistance in locating siblings and to facilitate contact between siblings if both parties consent to contact..(c)Requirements for older foster youthSection 475(1)(D) of the Social Security Act (42 U.S.C. 675(1)(D)) is amended to read as follows:(D)For a child who has attained 14 years of age or over, a written description, developed in consultation with the child, updated on an annual basis until the child attains 17 years of age, and, if necessary, coordinated with a transition plan under subparagraph (5)(H), of the programs and services which will help such child prepare for the transition from foster care to a successful adulthood, including specific options on—(i)education, including identifying personalized goals for the child in terms of academic performance, course selection, and college admission as well as any counseling, tutoring, or other support needed to meet those goals;(ii)extracurricular activities and opportunities, including those offered both at the child’s school and in the child’s community;(iii)local opportunities for mentors and other continuing support services;(iv)behavioral or mental health services, including trauma-informed counseling; and(v)assistance, if requested by the child, in finding a part-time job, that does not require more than 10 hours of work per week when school is in session or 20 hours of work per week when school is not in session..(d)Requirements for transition planningSection 475(5) of the Social Security Act (42 U.S.C. 675(5)) is amended—(1)by amending subparagraph (H) to read as follows:(H)on an annual basis during each year of the period beginning on the date the child attains 17 years of age and ending on the date the child is discharged from foster care, a caseworker on the staff of the State agency, and, as appropriate, other representatives of the child provide the child with assistance and support in developing a transition plan that—(i)is personalized at the direction of the child and is as detailed as the child may elect;(ii)includes specific options on housing, health insurance, education, local opportunities for mentors and continuing support services, and work force supports and employment services;(iii)includes information about joining the Armed Services, AmeriCorps, the Peace Corps, or Job Corps, or participating in any program under the Workforce Innovation and Opportunity Act or section 10 of the Fostering Healthy Transitions into Adulthood Act of 2020;(iv)includes information about the importance of designating another individual to make financial and health care treatment decisions on behalf of the child if the child becomes unable to participate in such decisions and the child does not have, or does not want, a relative who would otherwise be authorized under State law to make such decisions; and(v)provides the child with the option to execute a durable power of attorney for finances, and a health care power of attorney, health care proxy, or other similar document recognized under State law; and; and(2)in subparagraph (I), by inserting after REAL ID Act of 2005, the following: certified copies of any legal documents pertaining to custody of the child or the child’s status in foster care, banking and financial information related to any accounts opened by the child or on behalf of the child,. (e)Effective dateThe amendments made by this section shall take effect on October 1, 2020.5.Modifications to Chafee Foster Care Independence Program(a)Expansion of age of eligibilitySection 477 of the Social Security Act (42 U.S.C. 677) is amended—(1)in subsection (a)(6), by striking 16 and inserting 14; (2)by striking 18 each place it appears (except in subsection (b)(3)(C)) and inserting 21;(3)by striking 21 each place it appears (except in subsection (f)) and inserting 26; and(4)by striking 23 each place it appears and inserting 28.(b)In-State tuition rates for qualifying foster youthSection 477(b)(3) of such Act (42 U.S.C. 677(b)(3)) is amended by adding at the end the following:(L)A certification by the chief executive officer of the State that the State will not charge youths eligible for services under the State program of any State under this section tuition for attendance at a public institution of higher education (as defined in section 101 of the Higher Education Act of 1965) or a postsecondary vocational institution (as defined in section 102(c) of such Act) in the State at a rate that is greater than the rate charged for residents of the State for such attendance.. (c)Improved services for transitioning youthSection 477(b)(3) of such Act (42 U.S.C. 677(b)(3)), as amended by subsection (b), is further amended—(1)in subparagraph (F), by striking abstinence education programs and inserting comprehensive sexual education programs;(2)in subparagraph (K)—(A)by inserting financial and before health care treatment; and(B)by inserting a durable power of attorney for finances, and before a health care power of attorney; and (3)by adding at the end the following:(M)A certification by the chief executive officer of the State that the State will—(i)ensure that each youth participating in the program under this section is provided with—(I)a financial education that helps the youth understand basic financial topics, including budgeting, managing bank accounts, interest rates, savings, credit, retirement, investment, insurance, mortgages, loans, and identity theft and protection;(II)assistance with establishing a checking account and a savings account at no cost to the youth; and(III)information about participating, and assistance with enrolling, in an individual development account (as defined in section 404(5) of the Assets for Independence Act (42 U.S.C. 604(5)); and(ii)designate at least 10 percent of the amount paid to the State from its allotment under subsection (c) for a fiscal year to provide for an additional State match of the youth’s contributions to an individual development account (as so defined).(N)A certification by the chief executive officer of the State that the State will ensure that each youth participating in the program under this section is provided with information about identifying and applying for public and private scholarships, grants, and loans to continue education or career training, including (if requested by the youth) individualized assistance with completing the Free Application for Federal Student Aid.(O)A certification by the chief executive officer of the State that the State will ensure that each youth participating in the program under this section is provided with information about the availability of various mental and behavioral health services in the youth’s community and an explanation of how those services generally benefit youth who have experienced foster care.(P)A certification by the chief executive officer of the State that, if the State has a voter registration requirement for any voter in the State with respect to an election for Federal office, the State will ensure that each youth participating in the program under this section who is a United States citizen and who meets the qualifications to be a voter under State law is, on an annual basis and not later than three months before the earlier of the date of the general election or the date that is the deadline for registration for a general election, provided with written notice of the youth’s voter registration status and, if the youth is not registered to vote, provided with the opportunity to register to vote.(Q)A certification by the chief executive officer of the State that the State will ensure that each youth participating in the program under this section who is not a citizen of the United States is provided with information about maintaining or acquiring legal status, including information about how to begin or complete the process of naturalization.(R)A certification by the chief executive officer of the State that the State will ensure that each youth participating in the program under this section has the opportunity to participate, at no expense to the youth, in a mentoring program or another program designed to build personal and emotional connections between adults and children aging out of foster care, and that each youth is provided with information about participating in such a program on no less than an annual basis, which shall include an explanation of how such programs and connections generally benefit youth who have experienced foster care.(S)A certification by the chief executive officer of the State that the State will—(i)inquire of each individual convicted of a State offense (including juveniles), if such individual, at the time of conviction, was in foster care, or was previously in foster care at any point;(ii)inquire of each individual convicted of a State offense who is or was in foster care the circumstances and duration of foster care;(iii)inform each individual convicted of a State offense who is or was in foster care of the right to decline to answer questions under clause (ii); and(iv)report to the Secretary on an annual basis, in such form as the Secretary may require—(I)the number of individuals convicted of a State offense in the preceding year, disaggregated by type of conviction;(II)the number of individuals convicted of a State offense in the preceding year who are or were in foster care, disaggregated by type of conviction;(III)the number of individuals held in incarceration for a Federal offense in the preceding year, disaggregated by type of conviction;(IV)the number of individuals held in incarceration for a Federal offense in the preceding year who are or were in foster care, disaggregated by type of conviction;(V)the total estimated cost of incarceration for each person who is or was in foster care; and(VI)such other information as the Secretary may require..(d)Increased authorization of appropriationsSection 477(h) of such Act (42 U.S.C. 677(h)) is amended—(1)in paragraph (1), by striking $140,000,000, or, beginning in fiscal year 2021, $143,000,000 and inserting $429,000,000; and(2)in paragraph (2), by striking $60,000,000 and inserting $180,000,000.(e)Expansion of educational and training vouchersSection 477(i) of such Act (42 U.S.C. 677(i)) is amended—(1)in paragraph (1), by striking may and inserting shall;(2)in paragraph (2)—(A)by striking 16 and inserting 14; and(B)by striking may and inserting shall;(3)in paragraph (3)—(A)by striking may allow and inserting shall allow;(B)by striking 26 and inserting 28; and(C)by striking , but in no event may a youth participate in the program for more than 5 years (whether or not consecutive) and inserting , except that the State shall allow youths participating in the voucher program who attain 28 years of age to complete their postsecondary education or training program;(4)by amending paragraph (4) to read as follows:(4)The voucher or vouchers provided for an individual under this section shall be available for, and in an amount that shall not exceed, the cost of attendance (as defined in section 472 of the Higher Education Act of 1965) at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) or a postsecondary vocational institution (as defined in section 102(c) of such Act).; and(5)in paragraph (5), by striking may and inserting shall.(f)Effective date(1)In generalThe amendments made by this section shall take effect on June 1, 2021, except that the amendments made by subsection (d) shall apply with respect to fiscal years beginning with fiscal year 2021.(2)Authority to extend deadlineIf a State demonstrates to the satisfaction of the Secretary that it is necessary to amend State law in order to change a particular practice that is inconsistent with this Act, the Secretary may extend the compliance date for the State a reasonable number of days after the close of the first State legislative session beginning after the date of the enactment of the Fostering Healthy Transitions into Adulthood Act of 2020.6.Foster care transitional assistance grantsPart E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended by inserting after section 477 the following:477A.Foster care transitional assistance grants(a)In generalIn coordination with assistance provided under the programs under sections 477 and 477B, the Secretary shall—(1)administer the programs described in this section; and(2)develop professional guidelines and national standards to be made available for use by foster care transitional services and related programs receiving Federal funding.(b)Improved Federal information resources for current and former foster youth(1)Website for current and former foster youth(A)In GeneralThe Secretary shall develop and maintain a website designed to provide specific information about Federal, State, and local resources available to current and former foster youth.(B)Information guidelinesThe website shall include information about the availability of, and the eligibility requirements for, all public resources available to current and former foster youth, including—(i)information about transition planning requirements required by section 475(5)(H);(ii)assistance with any program under this section, section 477, or section 477B;(iii)assistance with any program established under the Fostering Healthy Transitions into Adulthood Act of 2020;(iv)the Free Application for Federal Student Aid and other information about Federal financial aid;(v)Pell Grants;(vi)Federal TRIO programs;(vii)waivers for applications to institutions of higher education;(viii)job training programs available to current or former foster youth;(ix)Medicaid; and(x)programs offered by State and local governments aimed at assisting current or former foster youth.(C)AccessibilityThe website shall be—(i)accessible with a simple website address that can be used in advertisements and easily remembered;(ii)searchable from the public websites of the Department of Health and Human Services, the Department of Education, the Department of Housing and Urban Development, and the Department of Labor;(iii)compliant with all applicable laws and regulations regarding accessibility, data protection, and privacy for Federal websites; and(iv)able to be easily navigated and understood by current and former foster youth.(2)Hotline(A)In GeneralThe Secretary shall develop and maintain a telephone hotline designed to provide specific information about Federal, State, and local resources available to current and former foster youth.(B)Information guidelinesThe hotline shall—(i)accept calls from current foster youth, former foster youth, and assisting adults; and(ii)answer questions and provide guidance about the availability of, and an individual’s eligibility for, all public resources available to current and former foster youth described in paragraph (1)(B).(C)AccessibilityThe hotline shall be—(i)accessible with a toll-free number that can be used in advertisements and easily remembered;(ii)compliant with all applicable laws and regulations regarding accessibility, data protection, and privacy for Federal telephone systems; and(iii)able to be easily navigated and understood by current and former foster youth.(3)ConsultationIn developing the resources required by this section, the Secretary shall consult with—(A)the Secretary of Education;(B)the Secretary of Housing and Urban Development;(C)the Secretary of Labor;(D)other Federal agencies serving current or former foster youth;(E)State and local government child welfare agencies;(F)State Medicaid agencies;(G)State and local government education and labor agencies;(H)advocacy groups representing current and former foster youth; and(I)nonprofit organizations serving current or former foster youth.(4)Public awareness campaignAfter establishing the website and telephone hotline as required by this subsection, the Secretary shall collaborate with agencies and stakeholders identified in paragraph (3) to publicize the website and the hotline to current foster youth, former foster youth, caseworkers, service providers, mentors, school counselors, foster parents, adoptive parents of former foster youth, and other concerned adults.(5)DeadlinesThe requirements of this subsection shall be fully implemented not later than 1 year after the date of enactment of this Act.(c)Basic housing and transportation allowance for transitional foster care individuals(1)In generalSubject to paragraph (5), the Secretary shall provide to eligible individuals (as described in paragraph (3)) a basic monthly allowance for housing and transportation in the amount determined under paragraph (2), to be paid in advance on the day preceding the first day of each month in the individual’s independent living transition period.(2)Amounts(A)In generalExcept as provided in subparagraphs (B), the amount of a basic monthly allowance for housing and transportation with respect to an eligible individual for a month in the individual’s independent living transition period shall be an amount equal to the applicable percentage (as determined under subparagraph (C)) of the sum of the following:(i)The average monthly cost (as determined by the Secretary in coordination with the Secretary of Housing and Urban Development) of a one-bedroom apartment in the geographic area in which the eligible individual resides during such month, including the cost of—(I)rent;(II)utilities, including electricity, natural gas, heating oil, water, sewer, trash, recycling, cable television, telephones, and internet access;(III)maintenance fees or other fees commonly paid in connection with a residential property; and(IV)renter’s insurance or a similar product.(ii)The average monthly cost (as determined by the Secretary in coordination with the Secretary of Transportation) of automobile ownership in the geographic area in which the eligible individual resides during such month, including the cost of—(I)automobile operation, maintenance, registration, and insurance;(II)licensing and insuring a driver;(III)property, ad valorem, or other State or local taxes paid in relation to owning or operating an automobile; and(IV)parking an automobile.(B)Initial month installment paymentIn the case of an eligible individual who receives a basic monthly allowance under subparagraph (A), the Secretary shall provide the individual an initial installment payment for the first month of the individual’s independent living transition period, in an amount equal to and in addition to the basic monthly allowance for such month, for the purpose of paying a security deposit, application fee, or related expenses.(C)Applicable percentageFor purposes of subparagraph (A), the applicable percentage shall be—(i)100 percent for any month in the 1st year of the individual’s independent living transition period;(ii)75 percent for any month in the 2nd year of the individual’s independent living transition period;(iii)50 percent for any month in the 3rd year of the individual’s independent living transition period; and(iv)25 percent for any month in the 4th year of the individual’s independent living transition period.(D)Authority to provide additional amountsIn addition to amounts otherwise provided to an eligible individual under this paragraph, the Secretary may use amounts made available to carry out this subsection to make a one-time payment to any eligible individual to purchase items and services and pay fees necessary to establish a household. An eligible individual seeking such a payment shall apply in such a manner and at such time as the Secretary shall prescribe not later than 6 months after the date of the enactment of this Act.(E)No requirement relating to automobile ownershipNothing in this paragraph shall be construed to require an eligible individual who receives a basic monthly allowance under subparagraph (A) to own, operate, maintain, license, permit, insure, park, or pay taxes on an automobile, or license or insure the eligible individual as a driver thereof, in order to receive such allowance.(F)No reduction based on changes in average housing or transportation costThe amount of a basic monthly allowance for housing and transportation with respect to an eligible individual may not be reduced in any month as a result of changes in the average monthly costs, in the geographic area in which the eligible individual resides, of a one-bedroom apartment or automobile ownership, as such costs are described in subparagraph (A).(3)EligibilityAn individual eligible to receive a basic allowance for housing and transportation for a month under this subsection is an individual—(A)who is a former foster care recipient who has attained 21 years of age;(B)who is living independently and not residing—(i)at a Federal, State, local, or private foster home, group home, or similar transitional living facility; or(ii)with a parent, foster parent, or legal guardian; and(C)who is—(i)completing secondary education or a program leading to an equivalent credential;(ii)enrolled in an institution that provides postsecondary or vocational education;(iii)actively seeking employment or participating in a program or activity designed to promote, or remove barriers to, employment;(iv)employed for at least 80 hours per month; or(v)incapable of doing any of the activities described in clauses (i) through (iv) due to a medical condition demonstrated by regularly updated information submitted to the Secretary.(4)Independent living transition periodFor purposes of this subsection, the term independent living transition period means, with respect to an eligible individual, the 4-year period beginning with the month after the month during which the individual aged out of foster care or left foster care for independent living.(5)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $217,000,000 for each of fiscal years 2021 through 2025.(d)Foster youth educational initiative(1)In generalTo the extent amounts are made available to carry out this subsection, the Secretary shall—(A)award grants to eligible entities to establish, expand, or support programs for eligible individuals as described in paragraph (2); (B)ensure that any such programs receiving funding under this subsection use evidence-informed or evidence-based models, practices, and methods that are culturally and linguistically appropriate and can be replicated in other appropriate settings; and(C)provide technical assistance to eligible entities in applying for and administering a grant made under this subsection.(2)Use of fundsAn eligible entity may use amounts awarded under a grant under paragraph (1) to—(A)provide information or services related to housing, nutrition assistance, financial assistance, academic tutoring and guidance, mental health support services, child care, or career preparatory services for eligible individuals;(B)provide training to employees of eligible entities in promising and evidence-based practices and models for the education of current and former foster youth; and(C)evaluate outcomes of current and former foster youth enrolled in institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(3)Eligible individuals and entitiesIn this subsection:(A)Eligible individualThe term eligible individual means an individual at least 14 years of age—(i)who—(I)is in foster care; or(II)was formerly in foster care at any time after attaining 14 years of age;(ii)is enrolled at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a postsecondary vocational institution (as defined in section 102(c) of such Act (20 U.S.C. 1002(c))).(B)Eligible entityThe term eligible entity means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a postsecondary vocational institution (as defined in section 102(c) of such Act (20 U.S.C. 1002(c)).(4)ApplicationAn eligible entity seeking a grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(5)Matching fundsThe Secretary may not award a grant under this subsection to an eligible entity unless the eligible entity agrees, with respect to the costs to be incurred by the eligible entity in carrying out the activities described in paragraph (2), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant.(6)Coordination with Federal TRIO ProgramsAn eligible entity awarded a grant under this subsection that also operates a program that receives assistance under chapter 1 of subpart 2 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.) shall coordinate activities under each such program to ensure that current or former foster youth have maximum access and involvement in such activities.(7)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, conduct rigorous and well-designed evaluations of the programs for which a grant is made under this section.(8)Reports(A)To the Secretary(i)In generalAn eligible entity awarded a grant under this section shall—(I)submit interim reports to the Secretary on the activities carried out under the project, including the number of applications received and the number of participants enrolled; and(II)on the conclusion of the project, a final report on the activities, including the number of participants who successfully completed the program.(ii)Data on participant outcomesEach such report shall include data on participant outcomes related to employment, educational or credential attainment, participant demographics, and such other data as may be specified by the Secretary.(B)To the congressNot later than December 31 of each calendar year, the Secretary shall submit to the appropriate Congressional committees a report for the preceding fiscal year on activities funded under this subsection, including—(i)the demographics of the participants in the projects for which a grant is made under this subsection;(ii)the amount of funds spent on complying with subparagraphs (A) and (B) of paragraph (2) of this subsection, respectively;(iii)the employment and educational credentials acquired by project participants;(iv)the employment of participants on completion of activities under the projects, and the earnings of participants at entry into employment;(v)best practices and promising practices used by grantees;(vi)the nature of any technical assistance provided to grantees under this subsection;(vii)with respect to the period since the period covered in the most recent prior report submitted under this paragraph—(I)the number of applications submitted under this subsection and the number of applications that were approved; and(II)the number of eligible individuals who applied, enrolled, and remained enrolled in programs operated by each eligible entity; and(viii)the 10 individual applications not approved for a grant under this subsection that showed the greatest potential to meet the goals of this subsection, including the estimated number of beneficiaries of each such application.(C)Appropriate congressional committeesIn this paragraph, the term appropriate Congressional committees means—(i)the Committee on Education and Labor of the House of Representatives;(ii)the Committee on Ways and Means of the House of Representatives;(iii)the Committee on Appropriations of the House of Representatives;(iv)the Committee on Health, Education, Labor, and Pensions of the Senate;(v)the Committee on Finance of the Senate; and(vi)the Committee on Appropriations of the Senate.(9)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025.(e)Foster youth education preparation assistance(1)In generalTo the extent amounts are made available to carry out this subsection, the Secretary shall—(A)make grants to eligible entities to provide assistance to eligible individuals for costs associated with preparing for postsecondary education; and(B)provide technical assistance to eligible entities in applying for and administering a grant made under this subsection.(2)Use of funds(A)In generalAssistance provided to an eligible individual by a grantee under this subsection may be used for—(i)the cost of an examination required for admission to an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a postsecondary vocational institution (as defined in section 102(c) of such Act (20 U.S.C. 1002(c)));(ii)the cost of a preparatory course for an examination required for admission to such an institution;(iii)the cost of visiting such an institution prior to attendance, including the associated costs of lodging, transportation, and food;(iv)the cost of a preparatory course for a professional licensing or certification examination; or(v)the cost of any applicable application fees for enrollment in such an institution.(B)Amount of assistanceThe amount of assistance provided to an eligible individual by a grantee under this subsection may not exceed—(i)for fiscal year 2021, $1,000; and(ii)for each succeeding fiscal year, $1,000 multiplied by the percentage (if any) by which the consumer price index for all urban consumers (CPI–U) for the fiscal year preceding such fiscal year exceeds the CPI–U for fiscal year 2020.(C)Rule of constructionNothing in this paragraph permits the use of assistance provided to an eligible individual under this section to pay for tuition at a private elementary, middle, or secondary school.(3)Eligible individuals and entitiesIn this subsection:(A)Eligible individualThe term eligible individual means an individual who—(i)is in foster care or was formerly in foster care and is participating in the program under section 477; and(ii)is actively seeking or preparing to seek admission to an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) or a postsecondary vocational institution (as defined in section 102(c) of such Act).(B)Eligible entityThe term eligible entity means an entity eligible to receive grants under chapter 1 of subpart 2 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.).(4)Additional considerationsIn making grants under this subsection, the Secretary shall ensure that at least one grantee is an eligible entity from which assistance is available to all eligible individuals in the United States.(5)VerificationNot later than 6 months after the date of enactment of this section, the Secretary shall provide guidance to eligible entities—(A)to regulate the process by which an eligible individual receives assistance or reimbursement from an eligible entity; and(B)to ensure that such process is as simple and coordinated for the eligible individual as possible.(6)Coordination with Federal TRIO programsAn eligible entity awarded a grant under this subsection that also operates a program that receives assistance under chapter 1 of subpart 2 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.) shall coordinate activities under each such program to ensure that current or former foster youth have maximum access and involvement in such activities.(7)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.477B.Foster youth mental health initiative(a)In generalTo the extent amounts are made available to carry out this section, the Secretary shall—(1)award grants to eligible entities to develop, maintain, or enhance foster youth mental health promotion, intervention, and treatment programs for eligible individuals; (2)ensure that any such programs receiving funding under this section use evidence-informed or evidence-based models, practices, and methods that are culturally and linguistically appropriate and can be replicated in other appropriate settings; and(3)provide technical assistance to eligible entities in applying for and administering a grant made under this section.(b)Use of fundsAn eligible entity may use amounts awarded under a grant under subsection (a) to—(1)provide age-appropriate mental health promotion, assessment, diagnosis, and treatment services, including social and behavioral services, for eligible individuals;(2)provide training—(A)to health care professionals with expertise in the mental health care of foster youth and youth suffering traumatic experiences in appropriate and relevant integration with other disciplines such as primary care clinicians, early intervention specialists, child welfare staff, home visitors, and others who work with children, adolescents, and young adults; and(B)to mental health clinicians in promising and evidence-based practices and models for foster youth mental health treatment, including practices for identifying and treating mental illness and behavioral disorders of foster youth resulting from exposure or repeated exposure to adverse experiences or trauma; and(3)provide comprehensive services, including transportation, child care, and replacement of lost wages, to eligible individuals in care in order to facilitate activities described in paragraph (1).(c)Eligible individuals and entitiesIn this section:(1)Eligible individualsThe term eligible individual means an individual at least 5 years of age but not more than 26 years of age—(A)who—(i)is in foster care; or(ii)was formerly in foster care at any time after attaining 5 years of age; (B)is at risk for, shows early signs of, or has been diagnosed with a mental illness, including a serious emotional disturbance; and(C)may benefit from intervention, mental health treatment programs, or other services provided by an eligible entity.(2)Eligible entityThe term eligible entity means a State agency or nonprofit entity that—(A)employs licensed mental health professionals who have specialized training and experience in childhood or adolescent mental health promotion, assessment, diagnosis, trauma-informed care, and treatment services;(B)is accredited or approved by the State to provide such services for individuals who are or were in foster care at any point between the ages of 5 and 26; and(C)provides such services using methods that are evidence-based or that have been scientifically demonstrated to show promise but would benefit from further applied development.(d)ApplicationAn eligible entity seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(e)PreferenceIn awarding grants under this section, the Secretary may give priority to eligible entities located in or serving areas with—(1)insufficient access to behavioral or mental health services despite demonstrated need, especially among vulnerable populations; or(2)the largest populations of individuals in foster care.(f)Matching fundsThe Secretary may not award a grant under this subsection to an eligible entity unless the eligible entity agrees, with respect to the costs to be incurred by the eligible entity in carrying out the activities described in subsection (b), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant.(g)Coordination with MedicaidAn eligible entity awarded grant under this section shall coordinate activities under each such program with the State Medicaid program to ensure that current or former foster youth have maximum access and involvement in such activities.(h)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, conduct rigorous and well-designed evaluations of the programs for which a grant is made under this section.(i)Reports(1)To the secretary(A)An eligible entity awarded a grant under this section shall submit interim reports to the Secretary on the activities carried out under the project, including the number of eligible individuals served, and on the conclusion of the project, shall submit a final report to the Secretary on the activities carried out under a grant made under this section.(B)Each such report shall include data on participant outcomes related to earnings, employment, education, credential attainment, participant demographics, and other data specified by the Secretary.(2)To the congressNot later than December 31 of each year, the Secretary shall submit to the appropriate Congressional committees a report for the preceding fiscal year on—(A)the demographics of the participants in the projects for which a grant is made under this section;(B)results of the evaluations required by subsection (h);(C)best practices and promising practices used in the projects;(D)the nature of any technical assistance provided to grantees under this section; and(E)the 10 individual applications not approved for a grant under this subsection that showed the greatest potential to meet the goals of this subsection, including the estimated number of beneficiaries of each such application.(3)PublicationUpon submission to Congress of a report under this subsection, the Secretary shall make such report available to the public on an internet website of the Department of Health and Human Services in a manner that is user friendly and able to be searched and downloaded by users of the website.(j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025.477C.Emergency assistance to older foster youth(a)Programmatic flexibilityDuring any qualifying emergency period, the following rules apply with respect to areas affected by such qualifying emergency period:(1)Elimination of age limitations on eligibility for assistanceEligibility for services or assistance under a State program operated pursuant to sections 477 or 477A shall be provided without regard to the age of the recipient.(2)Suspension of work and education requirements under the education and training voucher programSections 477(i)(3), 477A(c)(3)(C), and 477A(d) shall be applied and administered without regard to any work or education requirement.(3)Authority to waive limitation on percentage of funds used for housing assistanceThe Secretary shall apply and administer section 477 without regard to subsection (b)(3)(B) of such section.(4)Suspension of applicable percentage of independent living periodThe applicable percentage described in section 477A(c)(2)(C) shall be 100 percent.(b)State definedIn subsection (a), the term State has the meaning given the term in section 1101(a) of the Social Security Act for purposes of title IV of such Act, and includes an Indian tribe, tribal organization, or tribal consortium with an application and plan approved under section 477(j) of such Act for fiscal year 2020.(c)Qualifying emergency definedFor purposes of subsection (a), the term qualifying emergency period means the period beginning on the date on which an emergency is declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) or under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) and ending on the date that is 180 days after the date on which such emergency terminates..7.In-State tuition rates for homeless youth and foster youth; coordination with certain higher education programs(a)Institutional services for foster youth(1)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following new section:124.Services for Current and Former Foster Youth(a)In generalNo institution of higher education shall be eligible to receive funds or any other form of financial assistance under any Federal program, including participation in any federally funded or guaranteed student loan program, unless the institution certifies to the Secretary that the institution—(1)provides flexibility and assistance to help eligible youth complete the application and admission process for the institution, including by waiving application fees and facilitating the process of enrollment for such youth;(2)designates a single point of contact to—(A)meet with eligible youth and assist them identifying and utilizing available support services for current or former foster youth, including academic supports, financial assistance, and professional or internship opportunities; and(B)coordinate programs with relevant on- and off-campus stakeholders, including State child welfare agencies and nonprofit organizations, to increase the enrollment of eligible youth at the institution and align services at the institution for such youth;(3)adjusts the cost of attendance for eligible youth to include the cost of housing during periods of non-enrollment and assists such youth in identifying housing resources available during such periods;(4)subsidizes any fees for eligible youth associated with orientation, offers free transportation to college orientation or move-in week, offers free lodging if necessary for the purposes of traveling for orientation or move-in week, and offers free transportation for one person to accompany each eligible youth on such travel;(5)ensures the availability of robust health services for students, including physical and mental health services, that meet the specific needs of eligible youth; (6)establishes or expands early alert systems to identify and support eligible youth who may be struggling academically; (7)provides eligible youth with emergency grants to subsidize reasonable, unanticipated expenses that are not included in the cost of attendance for the institution or that may not be covered by other forms of student financial assistance; and(8)collects, reviews, and monitors data for program improvement.(b)Eligible youthIn this section, the term eligible youth means an individual who—(1)is in foster care; or(2)is receiving services under section 477 or 477A of the Social Security Act..(2)ApplicabilitySection 124 of the Higher Education Act of 1965, as added by paragraph (1), shall apply with respect to the eligibility of institutions of higher education to participate in Federal programs for academic years beginning after the date of enactment of this Act.(b)In-State tuition rates for homeless youth and foster youthSection 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended—(1)in the section heading, by striking members of the armed forces on active duty, spouses, and dependent children and inserting certain individuals;(2)in subsection (a)—(A)by striking In the case and inserting the following:(1)Armed forcesIn the case; and(B)by adding at the end the following:(2)Homeless youth and foster youthIn the case of a homeless youth or a foster youth, such State shall not charge such individual tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.; and(3)by striking subsections (c) and (d) and inserting the following:(c)Effective date(1)Armed forcesWith respect to an individual described in subsection (a)(1), this section shall remain in effect as it was in effect on the day before the date of enactment of the Fostering Healthy Transitions into Adulthood Act of 2020.(2)Homeless youth and foster youthWith respect to an individual described in subsection (a)(2) or (a)(3), this section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins during the first full award year following the date of enactment the Fostering Healthy Transitions into Adulthood Act of 2020.(d)DefinitionsIn this section:(1)Armed forcesThe terms armed forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.(2)Homeless youthThe term homeless youth has the meaning given the term homeless children and youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).(3)Foster youthThe term foster youth means an individual who—(A)is in foster care; or(B)is receiving services under section 477 or 477A of the Social Security Act..(c)Coordination with foster care transitional assistance grantsSection 402A(c)(6) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(c)(6)) is amended by adding at the end the following: The Secretary shall ensure that any recipient of funds under a program authorized by this chapter that also receives funds under section 477A of the Social Security Act (42 U.S.C. 677A) shall coordinate activities carried out under this chapter with activities carried out under such section 477A to ensure that current or former foster youth have maximum access to and involvement in such activities..(d)Information for foster youth on department websiteSection 485E(b) of the Higher Education Act of 1965 (20 U.S.C. 1092f(b)) is amended by adding at the end the following:(5)Information for foster youth on department website(A)In generalThe Secretary shall include on the Department’s website information for current and former foster youth regarding such youth’s potential eligibility for Federal student aid, including the specific Federal programs under which such youth may be eligible to receive assistance.(B)Coordination with Secretary of Health and Human ServicesThe posting of the information required by subparagraph (A) on the website and via the hotline established by section 477A of the Social Security Act shall satisfy the requirement established by this paragraph.8.Expansion of work opportunity tax credit eligibility to current and former foster youth(a)In generalSection 51 of the Internal Revenue Code (26 U.S.C. 51) is amended in subsection (d)(1)—(1)by striking , or in subparagraph (I);(2)by striking the period and inserting , or in subparagraph (J); and(3)by inserting at the end the following new subparagraph:(K)an individual who—(i)receives or is eligible to receive benefits under section 477 or section 477A of the Social Security Act;(ii)who has aged out of foster care; or(iii)has been in foster care at any point after age 14..(b)Effective dateThe changes made by this section shall take effect on January 1, 2021.9.Foster care development tax credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by adding after section 36B the following new section:36C.Credit for Foster Care Development(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to 50 percent of the contributions made by the taxpayer for the taxable year to an individual development account for a current or former foster youth.(b)DefinitionsFor purposes of this section:(1)Current or former foster youthThe term current or former foster youth means any individual—(A)currently in foster care;(B)who was in foster care at any point after age 14; or(C)receiving services under section 477 or section 477A of the Social Security Act.(2)Individual development accountThe term individual development account has the meaning given such term in section 404(5) of the Assets for Independence Act (42 U.S.C. 604(5))..(b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item: Sec. 36C. Credit for foster care development. (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2019.10.Workforce grants for current or former foster youthSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended by adding at the end the following: 173.Workforce grants for current or former foster youth(a)In generalThe Secretary of Labor shall—(1)make four-year grants on a competitive basis to eligible entities to design and implement programs to improve the self-sufficiency, education attainment, and employment skills of eligible individuals;(2)ensure that any such programs receiving funding under this subsection use evidence-informed or evidence-based models, practices, and methods that are culturally and linguistically appropriate and can be replicated in other appropriate settings;(3)develop best practices for serving current and former foster youth in the workforce;(4)offer recommendations to Congress and States about improving workforce conditions for current and former foster youth; and(5)provide technical assistance to eligible entities in applying for and administering a grant made under this section.(b)Use of fundsAn eligible entity may use amounts awarded under a grant under subsection to provide—(1)job training or other workforce development programming for eligible individuals;(2)comprehensive services, including counseling, transportation, and child care, to participants in order to facilitate successful completion of activities described in paragraph (1); (3)training to businesses and employers who have dedicated programs to hiring current or former foster youth; and(4)training to workforce development professionals about best practices for counseling and serving current or former foster youth in training and successful, long-term job placement.(c)Eligible entityIn this section, an eligible entity is defined as—(1)a State;(2)a local government;(3)a labor organization;(4)a nonprofit organization that trains workers or serves current or former foster youth;(5)an institution of higher education (as defined in section 101 or section 102(a)(1)(B) of the Higher Education Act of 1965); or(6)a partnership of one or more of the above entities.(d)Eligible individualIn this section, an eligible individual is defined as—(1)a youth older than 16 years of age who is aging out of foster care; or(2)an individual older than 16 years of age who was in foster care at any point after age 14 who is receiving services under section 477 or section 477A of the Social Security Act.(e)ApplicationAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(f)PreferenceIn awarding grants under this section, the Secretary may give priority to applications serving youth in areas with the largest foster care populations.(g)Matching fundsThe Secretary may not award a grant under this section to an eligible entity unless the eligible entity agrees, with respect to the costs to be incurred by the eligible entity in carrying out the activities described in subsection (b), to make available non-Federal contributions (in cash or in kind) toward such costs in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant.(h)EvaluationThe Secretary shall, by grant, contract, or interagency agreement, conduct rigorous and well-designed evaluations of the programs for which a grant is made under this section.(i)Reports(1)Eligible entity report(A)In generalAn eligible entity awarded a grant under this section shall—(i)submit interim reports to the Secretary on the activities carried out under the project, including the number of applications received and the number of participants enrolled; and(ii)on the conclusion of the project, a final report on the activities, including the number of participants who successfully completed the program.(B)Data requirementEach such report shall include data on participant outcomes related to earnings, employment, education, credential attainment, participant demographics, and other data specified by the Secretary.(2)Congressional reportNot later than December 31 of each year, the Secretary shall submit to the appropriate Committees of Congress a report for the preceding fiscal year on—(A)the demographics of the participants in the projects for which a grant is made under this section;(B)the rate of which project participants completed all activities under the projects;(C)the employment credentials acquired by project participants;(D)the employment of project participants on completion of activities under the projects, and the earnings of project participants at entry into employment;(E)best practices and promising practices used in the projects;(F)the nature of any technical assistance provided to grantees under this section;(G)with respect to the period since the period covered in the most recent prior report submitted under this paragraph—(i)the number of applications submitted under this section and the number of applications that were approved; and(ii)the number of eligible individuals who applied, enrolled, and remained enrolled in programs operated by each eligible entity; and(H)the 10 individual applications not approved for a grant under this section that showed the greatest potential to meet the goals of this section, including the estimated number of beneficiaries of each such application.(3)Appropriate Committees of CongressIn this paragraph, the term appropriate Committees of Congress means—(A)the Committee on Education and Labor of the House of Representatives;(B)the Committee on Ways and Means of the House of Representatives;(C)the Committee on Appropriations of the House of Representatives;(D)the Committee on Health, Education, Labor, and Pensions of the Senate;(E)the Committee on Finance of the Senate; and(F)the Committee on Appropriations of the Senate.(j)AppropriationsTo carry out this section, there are authorized to be appropriated $20,000,000 for each of the fiscal years 2021 through 2025..11.Foster youth in the justice system(a)In generalChapter 301 of title 18, United States Code, is amended by adding at the following the new section:4015.Foster care reporting(a)The Attorney General shall inquire of each individual convicted of a Federal offense, including juveniles, if such individual is currently or was at any point in foster care. (b)In the case of an individual convicted of a Federal offense who is or was in foster care, the Attorney General shall further inquire about the circumstances around and duration of the time spent in foster care, except than the Attorney General shall inform each such individual of the right to decline to answer, and an individual may decline to answer any such inquiry.(c)Not later than December 31 of each year, the Attorney General shall issue a report to the Committee on Ways and Means of the House of Representatives, the Committee of Finance of the Senate, and the Committees on the Judiciary of the House of Representatives and of the Senate that includes—(1)the number of individuals convicted of a Federal offense during the preceding year, disaggregated by—(A)the classification of the offense under section 3559(a);(B)whether the offense was a crime of violence (as such term is defined in section 16);(C)whether the offense was a felony drug offense (as such term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); and(D)whether the offense was committed by a juvenile;(2)the number of individuals convicted of a Federal offense during the preceding year who are or were in foster care, disaggregated by the types of convictions described in paragraph (1);(3)the number of individuals who were serving a term of imprisonment for a Federal offense during the preceding year, disaggregated by the types of convictions described in paragraph (1);(4)the number of individuals who were serving a term of imprisonment for a Federal offense during the preceding year who, at the time of conviction, were in foster care, or were previously in foster care at any point, disaggregated by the types of convictions described in paragraph (1); and(5)the total cost of incarcerating individuals who were in foster care at the time of conviction or previously were in foster care at any point. (d)Not later than 1 year after the date of enactment of this section, the Attorney General shall issue rules to implement this section..(b)Clerical amendmentThe table of sections for chapter 301 of title 18, United States Code, is amended by inserting after the item related to section 4014 the following: 4015. Foster care reporting. .12.Health insurance for former foster youth(a)In generalSubsection (a) of section 1002 of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended to read as follows:(a)Coverage Continuity for Former Foster Care Children up to Age 26(1)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—(A)in item (bb)—(i)by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; and(ii)by adding and at the end;(B)in item (cc), by striking responsibility of the State and all that follows through 475(8)(B)(iii); and and inserting responsibility of a State on the date of attaining 21 years of age, were in such care at any age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under part E of title IV), or were emancipated from such care prior to attaining age 21;; and(C)by striking item (dd).(2)Effective dateThe amendments made by this subsection shall apply with respect to eligibility determinations made on or after the date of enactment of the Fostering Healthy Transitions into Adulthood Act of 2020..(b)Secretarial notification processNot later than January 1, 2021, the Secretary of Health and Human Services, in coordination with State Medicaid agencies and State agencies responsible for administering the State plan under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.), shall have in place a process—(1)to notify each foster child and each individual under 26 years of age who was previously in foster care in any State that such child or individual may be eligible to enroll in the State plan approved under title XIX of such Act (42 U.S.C. 1396 et seq.) of the State in which such child or individual resides (or under a waiver of such plan); and(2)to provide each such child and individual with information on how to submit an application to enroll in such State plan (or under such a waiver).